                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                             NO. 5;17-CV-189-DSC

Deborah Kay Meador,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )        CONSENT ORDER FOR PAYMENT
                                               )        OF ATTORNEY FEES UNDER THE
Nancy A. Berryhill,                            )        EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of                         )
Social Security,                               )
                                               )
            Defendant.                         )
________________________                       )


       THIS MATTER being submitted to the Court for entry of an order agreed upon by the

parties, and it appearing that the parties have agreed to an award to the Plaintiff of Three-Thousand

One Hundred Dollars in full and final settlement of all claims arising from the above-captioned

case pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d); and it appearing

further that the Plaintiff has assigned her right to payment of such fees to her attorney.


       It is therefore ORDERED, that the Plaintiff shall be, and hereby is, awarded the sum of

Three-Thousand One Hundred Dollars for attorney fees in full satisfaction of any and all claims

against the Defendant arising under the EAJA, and no additional petition pursuant to 28 U.S.C. §

2412(d) shall be filed; and it is further ORDERED, that if Plaintiff has no outstanding debt subject

to the Treasury Offset Program, then pursuant to Plaintiff’s assignment, the fees awarded will be

payable to, and delivered to, Plaintiff’s attorney. If the Department of Treasury finds that Plaintiff

has outstanding debt that is subject to offset under the Treasury Offset Program, then the remainder

of the fee not subject to offset, if any, will be payable to Plaintiff and delivered to Plaintiff’s

attorney.
SO ORDERED.

         Signed: October 3, 2018
